—In an action to *503foreclose a mortgage, the defendants appeal from an order of the Supreme Court, Queens County (Price, J.), dated November 12, 1998, which denied their motion, inter alia, to set aside the foreclosure sale.
Ordered that the order is affirmed, with costs.
A judgment of foreclosure and sale entered against a defendant is final as to all questions at issue between the parties, and concludes all matters of defense which were or might have been litigated in the foreclosure action (see, Citicorp Mtge. v Strong, 227 AD2d 818; Beube v English, 206 AD2d 339; Valdez v Garcia, 151 AD2d 471; Farmers’ Prod. Credit Assn. v Feinen Bros., 144 AD2d 955).
Accordingly, the defendants are barred from now raising usury as a defense to this action since they could have asserted such defense at an earlier time, but failed to do so.
The defendants’ remaining contentions are without merit. Mangano, P. J., Bracken, Joy and H. Miller, JJ., concur.